DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 07/05/2022. No claims have been added. Claims 1-16 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 6791703) in view of Agehama (US 20210124297) and Matoba (US 20080063423).

Regarding claim 1, Maeda teaches an image forming apparatus (fig. 1)  comprising: a user interface; and a processor that causes the image forming apparatus to function as:
a registration unit configured to register an address at which image data to be printed is stored (abstract: which accesses HTML (HyperText Markup Language) data on a WWW server and fig. 5a: URL and fig. 6: 502: document location); 
a receiving unit configured to receive the image data based on the registered address (abstract: which accesses HTML (HyperText Markup Language) data on a WWW server); 
a control unit configured to perform print processing based on the received image data (fig. 1 and abstract: prints the HTML data); 
a first setting unit configured to set a number of copies to be printed when printing based on the received image data is performed in response to an instruction received by the user interface (fig. 5B: 30: copies and fig. 9: 530); 
a second setting unit configured to set a time specified by a user (fig. 5B: 35-37: day, date and time and fig. 10); and 
Maeda does not teach third setting unit configured to set a number of copies to be printed when the printing based on the received image data is performed based on the time set by the second setting unit. 
Matoba teaches third setting unit configured to set a number of copies to be printed (406 in fig. 4) when the printing based on the received image data is performed based on the time set by the second setting unit (405 in fig. 4 and p0125: completion date is a date on 10 days after, the desired number of copies is 1000). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda, and to include third setting unit configured to set a number of copies to be printed when the printing based on the received image data is performed based on the time set by the second setting unit, in order to allows a work flow to be smoothly carried forward even in a status where a use amount that can be executed is limited with respect to a use who executes a process of an operation step included in the work flow suggested by Matoba (p0012).
011012858
Regarding claim 2, Maeda teaches the image forming apparatus according to claim 1, further comprising a printer configured to perform, based on the instruction, the printing based on the received image data according to the number of copies set by the first setting unit, and to, perform based on the time set by the second setting unit, the printing based on the received image data according to the number of copies set by the third setting unit (fig. 16 and 20). 

Regarding claim 7, Maeda teaches the image forming apparatus according to claim 1, wherein, in a case where the number of copies is not set by the second setting unit, the printing based on the acquired image data is performed upon the arrival of the specified time, according to the number of copies set by the first setting unit (fig. 20). 

Regarding claim 8, Maeda teaches the image forming apparatus according to claim 1, wherein the second setting unit sets the number of copies for each day of a week (fig. 5b: 35:day). 

Regarding claim 9, Maeda teaches the image forming apparatus according to claim 1, wherein the address is a path to a file, or a Uniform Resource Locator (URL) of the file (fig. 5a). 

Regarding claim 10, The structural elements of apparatus claim 1 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Maeda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col.4 Lines: 45-50). 

Regarding claim 12, claim 1 include all the limitations of claim 12, therefore it is rejected for the same reason as claim 1.

Regarding claim 15, (New) claim 15 recites similar limitations as claim 8, therefore it is rejected for the same reason as claim 8.  

Regarding claim 16, (New) claim 16 recites similar limitations as claim 9, therefore it is rejected for the same reason as claim 9.  

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Matoba as applied to claim 1 above, and further in view of Totsuka et al. (US 20190286391).
Regarding claim 4, Maeda in view of Matoba does not teach the image forming apparatus according to claim 3, further comprising a display unit configured to display a message regarding replenishment of sheets to the image forming apparatus, based on the numbers of copies set by the second setting unit. 
Totsuka teaches the image forming apparatus according to claim 3, further comprising a display unit configured to display a message regarding replenishment of sheets to the image forming apparatus, based on the numbers of copies set by the second setting unit (fig.10a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maedain view of Matoba, and to include a display unit configured to display a message regarding replenishment of sheets to the image forming apparatus, based on the numbers of copies set by the second setting unit, in order to output a warning message including that user action will be necessary when where the total number of print sheets exceeds the maximum number of print sheets.

Regarding claim 14, (New) claim 14 recites similar limitations as claim 4, therefore it is rejected for the same reason as claim 4.  

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Matoba and Totsuka as applied to claim 4 above, and further in view of Itoh (US 20160231686).

Regarding claim 5, Maeda in view of Matoba and Totsuka does not teach the image forming apparatus according to claim 4, further comprising a determination unit configured to determine whether a total number of sheets for use in the printing based on the acquired image data exceeds a threshold, wherein the total number of sheets is obtained based on the numbers of copies set by the second setting unit, wherein the display unit displays the message based on a result of the determination by the determination unit.
Itoh teaches the image forming apparatus according to claim 4, further comprising a determination unit configured to determine whether a total number of sheets for use in the printing based on the acquired image data exceeds a threshold (p0077: determining whether the total number will exceed the limit if the job is executed, taking into account the obtained number of originals and the copy settings), wherein the total number of sheets is obtained based on the numbers of copies set by the second setting unit, wherein the display unit displays the message based on a result of the determination by the determination unit (fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Matoba and Totsuka, and to include comprising a determination unit configured to determine whether a total number of sheets for use in the printing based on the acquired image data exceeds a threshold, wherein the total number of sheets is obtained based on the numbers of copies set by the second setting unit, wherein the display unit displays the message based on a result of the determination by the determination unit, in order to display limit information indicating details of limitation in the case where the use of the image forming apparatus by a user is limited suggested by Itoh (p0009).

Regarding claim 6, Maeda in view of Matoba and totsuka teaches the image forming apparatus according to claim 5, wherein the message notifies the user that there is a possibility of running-out of sheets (Totsuka: fig. 10). 
The rational applied to the rejection of claim 4 has been incorporated herein.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Matoba as applied to claims 1 and 12 above, and further in view of Itoh (US 20160231686).

Regarding claim 3, Maeda teaches the image forming apparatus according to claim 1, wherein the reception unit receives a plurality of specified times of day (fig. 16 and col.9 Line 20-25: this embodiment to initiate the Web Pull Print operation at a specific time), failed to teach wherein the second setting unit sets numbers of copies to be printed at the respective plurality of times received by the reception unit. 
Itoh teaches wherein the second setting unit sets numbers of copies to be printed at the respective plurality of times received by the reception unit (fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Matoba, and to include wherein the second setting unit sets numbers of copies to be printed at the respective plurality of times received by the reception unit, , in order to display limit information indicating details of limitation in the case where the use of the image forming apparatus by a user is limited suggested by Itoh (p0009).

Regarding claim 13, (New) claim 13 recites similar limitations as claim 3, therefore it is rejected for the same reason as claim 3.  

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677